Case: 18-11318      Document: 00514978064         Page: 1    Date Filed: 05/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-11318                           May 31, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DONIELLE RASHI ROSS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-192-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Donielle Rashi Ross appeals the sentence imposed upon resentencing for
his convictions for being a felon in possession of a firearm, possession with
intent to distribute methamphetamine, and possession of a firearm in
furtherance of a drug trafficking crime. Ross argues, as he did in his initial
appeal, that the district court erred in classifying his prior assault conviction
under Texas Penal Code § 22.01(a)(1) and (b)(2)(B) as a crime of violence for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11318     Document: 00514978064      Page: 2   Date Filed: 05/31/2019


                                  No. 18-11318

purposes of an enhancement under U.S.S.G. § 2K2.1; however, he concedes
that the issue is foreclosed by United States v. Howell, 838 F.3d 489 (5th Cir.
2016), as well as the law of the case doctrine, and raises it solely to preserve it
for further review. Howell held that such an assault offense is a crime of
violence under the Sentencing Guidelines. Howell, 838 F.3d at 501-03. The
Government has moved unopposed for summary affirmance pursuant to
Howell or, in the alternative, for an extension of time in which to file a
responsive brief.    The judgment of the district court is AFFIRMED, the
Government’s motion for summary affirmance is GRANTED, and its
alternative motion is DENIED.




                                        2